DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 14 and 27 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, evicting, by the device, the first link stash associated with the first record bank, including invalidating the first link stash and storing the first address within the first record bank and the second address within the second record bank in a first link bank associated with the first record bank at the first address.

The examiner identifies, as the best prior art of record, the following documents: 	a. US Patent 10,067,690 (published 4 Sep. 2018) [hereinafter Matthews] teaches an apparatus and a method comprising: during a first cycle:
 	receiving, at a first port of a device, a plurality of network packets; (i.e. fig. 5 shows one or more packets may be received at an input of a device (402); see column 9; lines 20 - 25) see also fig. 4; column 7; lines 15 – 44)
 	storing, by the device, at least some portion of a first packet of the plurality of network packets at a first address within a first record bank; (i.e. fig. 5 shows one or more packets may be received at an input of a device (402) and stored in one of multiple memory banks of a packet buffer memory (404, 406); see column 9; lines 25 - 35) see also fig. 4 (300->302a-d); column 7; lines 15 – 25)
 	storing, by the device and concurrent with storing the at least some portion of the first packet from the first address, at least some portion of a second packet of the plurality of network packets at a second address within a second record bank, different than the first record bank; (i.e. fig. 5 shows one or more packets may be received at an input of a device (402) and stored in one of multiple memory banks of a packet buffer memory (404, 406); see column 9; lines 25 - 35) (see also fig. 4 (300->302a-d); column 7; lines 15 – 25) (each memory bank may be accessed simultaneously per clock cycle; column 7; lines 1 - 6 )
 	storing, by the device, the first address within the first record bank and the second address within the second record bank in the first link stash associated with the first record bank; (i.e. fig. 5 shows the address information in the form of a distributed linked list may store pointers to the stored data memory banks (408,410); column 9; lines 30 - 45) (see also fig. 4 (303,314); columns 6 - 7; lines 64 – 68 and 1 – 14 respectively; also column 7; lines 20 - 30)and 
updating, by the device, a tail pointer to reference the second address.  (i.e. the tail pointer is updated as data is added to the linked list; see column 6, lines 35 – 5: column 7; lines 15 - 33)
 	However, Matthews does not teach evicting, by the device, the first link stash associated with the first record bank, including invalidating the first link stash and storing the first address within the first record bank and the second address within the second record bank in a first link bank associated with the first record bank at the first address.

Additionally, all of the further limitations in 2 – 7, 9, 11 – 13, 15 – 20, 22, 24 – 26, 28 – 33, 35 and 37 - 39 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
September 1, 2022Primary Examiner, Art Unit 2471